Protection of consumers in respect of certain aspects of timeshares (debate)
The next item is the report by Toine Manders, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a Directive of the European Parliament and of the Council on the protection of consumers in respect of certain aspects of timeshare, long-term holiday products, resale and exchange - C6-0159/2007 -.
rapporteur. - (NL) Mr President, I should, as ever, like to start by thanking everyone involved: Commissioner Kuneva, the shadow rapporteurs, and also the three Presidents of the Council, for we started this report in 2007, under the Portuguese Presidency. This was followed by the Slovenian Presidency and, finally, we have managed to strike a compromise with the help of the French Presidency. It is unfortunate that State Secretary Luc Chatel is unable to attend, because it is, of course, wonderful to be able to observe that we have a compromise, and at first reading no less.
In 1994, a Timeshare Directive was approved which has given the sector a thorough overhaul. The big problem was that Member States implemented the directive differently. It was a patchwork of legislation and compliance which was, wittingly or unwittingly, different in the various locations and which sowed a seed of doubt in the minds of consumers when they considered buying timeshare property across the border.
We are now thrashing out a new directive. We have extended the scope somewhat, because in the 1994 directive, a number of products were insufficiently defined, if at all, such as long-term holidays or product exchange, to name but a few. To my mind, we have managed to make a distinct improvement in this respect, and both industry and consumers are thrilled with the outcome. I hope that we as politicians are too. We worked with our fellow MEPs in the various groups very closely, and we have arrived at an attractive result.
There is, for example, a prohibition on advance payments, because this proved to be a frustration to many consumers. Once you had paid up, it was impossible to get back this EUR 1 000 or EUR 1 500 which you had paid in front.
The cooling-off period of fourteen days is, to my mind, also a very important matter.
Subsequently, and I am personally very pleased with this, there will be a checklist, a standard information form which sets out your purchase in detail and also states that you have the opportunity to dissolve the contract within fourteen days with a no-quibble guarantee.
There are also voluntary codes of conduct for the sector, as well as the hallmark, a recognition or quality mark, and also the fact that the Commission has promised to monitor this. This is music to my ears, for indeed, it is to be welcomed, in my view, that the Commission has promised to monitor these codes of conduct. I am particularly pleased with the fact that the Commission promised to monitor compliance with the regulation in the Member States in the trialogue.
It will, in some cases, become easier for the consumer to appear before a national court. It saddens me that the jurisdiction, the establishment of a competent court, is not explicitly mentioned in this directive. This is regrettable to me, but in a compromise, you sometimes need to add water to the wine. It is also regrettable, for example, that, if crucial information is not provided, a contract will still exist one year on.
This is all possible in a compromise. By and large, enormous progress has been made in relation to both the consumer and the sector, particularly in terms of maximum harmonisation. This will, in any event, make it easier in a number of cases to appear before a court in one's own Member State. For the sector, it will become much easier to trade across the border.
What is before us is, to my mind, a good result, one of which we here as Parliament, together with the Commission and Council, can be proud.
Member of the Commission. - Mr President, let me start by thanking the rapporteur, Mr Manders, and the shadows, in particular Mr Harbour and Mrs McCarthy, for their political commitment and support, and the teams of the IMCO Secretariat and DG SANCO for their very close cooperation. This will lead us, hopefully, to conclude at first reading. I really appreciate your tremendous efforts and I am grateful that we finally reached an agreement. For the same reasons, I would also thank the French presidency.
This proposal would bring about very significant improvements for consumers in the market for timeshare and similar holiday products. There is clearly an urgent need to revise the existing rules on timeshare. Consumers are losing out by purchasing products which are economically similar to timeshare but which do not fall under the definition of the current directive. I am speaking here about products like discount holiday clubs, where consumers often have to pay a substantial amount up front, ranging from EUR 6 000 to EUR 20 000, for membership of a club, which will only give a right to a discount on future holidays. I am also referring to the resale and exchange of timeshare which are currently unregulated.
It is my deep conviction that we need to work on the database site for complaints, and data on complaints show that consumers encounter significantly more problems with these unregulated products, in particular, with the discount holiday clubs, compared to timeshare. There is, therefore, a compelling case for applying similar rules to these products in order to achieve more fairness in the holiday market.
The proposal to be put to the vote today fills in the loopholes in the current legislation by extending the scope of the directive to cover not only timeshare but also long-term holiday products, resale and exchange of timeshare.
With the new rules, traders marketing these products will have to provide a consumer with comprehensive pre-contractual information so that the consumer will be able to make an informed choice.
Thanks to amendments from this House, which I wholeheartedly support, this information will have to be provided on a standardised information sheet, which will make it easier for consumers to assimilate the information. The standardised information sheet will also facilitate the life of traders, in particular, since it will be available in all EU languages. Consumers purchasing these products will also benefit from the right of withdrawal and a ban on advance payments, as is already the case for timeshare.
It will also be clarified that withdrawal can be notified to the trader by letter, email, fax or other similar means. Moreover, consumers purchasing long-term holiday products will be given additional protection. The total payment for membership will no longer be allowed up front but must instead be divided into yearly instalments. The consumer will also have the right to terminate the contract before each yearly payment.
The fully harmonised rules of the directive will be good for consumers. Currently, consumers wishing to purchase a timeshare while on holiday in another country will do so on the basis of that country's rules, which may not be as protective as the rules of his home country. With the new fully harmonised directive, consumers will know that the same consumer protection rules will apply, regardless of whether they bought their timeshare holiday products in their home countries or while on holiday abroad.
draftsman of the opinion of the Committee on Transport and Tourism. - (PT) Mr President, Commissioner, I must thank the rapporteur, Mr Manders, the shadow rapporteur, Mr Hasse Ferreira, and all the other draftsmen and colleagues for their cooperation, willingness to engage in dialogue and readiness to reach a consensus.
The Timeshare Directive will be extended to new activities and will make a positive contribution to European tourism, operators and consumers. Consumers are the group least well informed about their rights and obligations and least qualified to conduct negotiations. That is why, in the Committee on Transport and Tourism, I defended a high level of consumer protection, particularly by extending and updating the basic definitions of the directive, reinforcing language requirements, and improving contract information and withdrawal rights to ensure a clear and stable market without any hidden costs for consumers.
After this process started, a horizontal review of the Community consumer law acquis was initiated. I argued that we should not wait for this review given the serious problems faced by consumers when exercising their rights, mainly at international level, and given the new activities covered by timeshare. These problems do not stem from the harmonised Community law in this area, but from the lack of a clear Community legal framework, possibly supplemented by more rigorous national legal frameworks rewarding honest businesses and consumers. This is a basic objective of this proposal for a directive which I call on everyone to support.
Mr President, ladies and gentlemen, firstly, I must once again regret the fact that the Conference of Presidents did not allow enhanced cooperation between the Committee on Legal Affairs and the Committee on the Internal Market and Consumer Protection with regard to this report.
In my opinion, the Committee on Legal Affairs did not want to alter the legal basis proposed by the European Commission or change the legal instrument. The main objective was to protect consumers from abuses committed by certain 'holiday clubs', without harming the development of legitimate and job-creating businesses such as those known as 'timeshares'.
In my view, it is not enough to simply apply the safeguards specific to timeshares to holiday clubs. We must go further as the legal nature of these two systems is intrinsically different.
Timeshares involve a property right, whereas holiday clubs are simply a services contract. In actual fact, with holiday clubs, the consumer pays a sum of money in exchange for a long-term promise of tourist services.
We should not forget that most complaints from consumers relate to holiday club abuses and not to the timeshares with which everyone is familiar. As Commissioner Kuneva indicated, the aim, which is shared by the Committee on Legal Affairs, is to regulate opaque sectors and lay down rules allowing honest businesspeople to develop their businesses to the benefit of consumers.
I an convinced that, with this report and its proposed measures, we are heading in the right direction.
on behalf of the PPE-DE Group. - Mr President, it gives me great pleasure to be able to welcome, on behalf of the group and as, indeed, the second shadow rapporteur for my group that has worked on it, the agreement we have reached with Council today. I also want to thank Council for their cooperation.
I want to place on record the indebtedness that we pay to Mrs Luisa Rudi Ubeda, who was elected to the Spanish Parliament in the summer but who had actually done the bulk of the shadow work on this directive. In particular, in relation to the point to the rapporteur from the Committee on Legal Affairs, I just want to emphasise that the special section on holiday clubs, which I think is probably the biggest single advance we have in this directive in dealing with that particular type of product, was very much due to the tenacity of Mrs Rudi Ubeda in ensuring that we kept it on the table. Council and Commission, in particular, were rather reluctant, but I am delighted that we have reached agreement on that because I think it is crucially important.
My rapporteur, Toine Manders, who has also done an excellent job on this and to whom I pay tribute as well as the rest of the team that worked with him, and Mrs Kuneva, have covered a number of the other issues, but I just want to highlight what I think are two other very important issues where we have sought significant improvement.
The first one is on the question of advertising. If you look at the advertising clause it is now clearly spelt out that any promotional activity in relation to a timeshare or holiday club has to be clearly shown and designated in advertising as such. Also, the standardised information that we have asked to be available has to be available at all times at any sort of promotional event, so there can be no question of people being misled by some attractive trip, visit or offer. It has to be absolutely clear what it is they are talking about, and that it should not be sold as an investment.
Secondly - and here I address the Council, though, unfortunately, the Minister is not here - the Member States' encouragement of codes of conduct and out-of-court dispute resolution is absolutely crucial.
Overall, this is a major advance in consumer protection. I fully commend it and I am sure that it will get the overwhelming support of the House today.
Mr President, ladies and gentlemen, after a year of parliamentary work, the proposal for a directive now being discussed is a significant improvement on the document that was presented in 2007. The rights of European consumers, whether current or potential customers of timeshares or holiday cards and clubs, have been reinforced at various levels.
This proposal therefore provides for three different periods, applying under different conditions, which will allow contracts to be cancelled unilaterally by the consumer. It also lays down a series of essential elements that must be specifically included in contracts. In addition, it clarifies and explains the use of languages, which will be much better for consumers, and also the rules on advertising, which merited special attention. This is therefore a good proposal for a directive which, following determined and detailed negotiations between various parliamentary groups, is now being presented to Parliament and has already been agreed by the Commission and the Council.
Mr President, I must congratulate the Slovenian Presidency on its efforts to solve and overcome a number of differences of opinion on the text. The French presidency should also be warmly congratulated, particularly Ambassador Léglise-Costa, on the magnificent work carried out in the final phase of the negotiations, as should the Commission representatives on the willingness and technical ability that they demonstrated, both in the trialogue and in bilateral contacts.
Within Parliament, the draftsman of the opinion of the Committee on Transport and Tourism, Manuel Jardim Fernandes, deserves particular congratulations, as do the members of the Committee on the Internal Market and Consumer Protection, especially its draftsman, the group shadow rapporteurs and coordinators and, last but not least, Chairman Arlene McCarthy.
Before ending, I want to thank the consumers' associations, particularly the British associations and the Portuguese association DECO, as also the European Business Association for the sector, for the useful contributions that they gave me throughout the process. This directive on timeshares and holiday cards and clubs is excellent. I therefore call on you all to adopt it.
Mr President, Commissioner, ladies and gentlemen, our 'internal European market' is, and must, increasingly be a Europe which protects consumers.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, I, too, should like to thank the rapporteur, on behalf of the shadow rapporteur for my group, who unfortunately cannot be here today, for his constructive cooperation. I believe that the cooperation enjoyed with Mr Manders really was constructive and produced sound results of which we can be proud.
Our extension of the scope to holiday clubs - a major problem - and also cruise ships, houseboats and caravans, is particularly important. In so doing, we have closed numerous loopholes that unfortunately existed in the old directive. Our establishment of greater transparency, by means of both pre-contractual information and the information sheets, the standardised information already mentioned by several of the previous speakers, is also very important.
I also think it important, and wish to emphasise, that we have introduced an extension to 14 days for the right of withdrawal in the event of misuse of information, and also that the consumer can take advantage of an extended period of three months and, in the event of criminal neglect of the information obligation, of as much as one year. This creates more transparency and more legal certainty, and this is in the interests of not just consumers but also industry which, of course, has every interest in distancing itself from disreputable providers in this field.
Together with industry, Member States and consumer organisations, we can now make this sector respectable once and for all. For this reason, I believe this will enjoy the wholehearted support of our group. We have not achieved everything we wanted to, but this represents a major step forward.
Mr President, Commissioner, the tourist industry is playing an increasingly important role in the economies of the European countries, and this includes time-shares, long-term holiday products, and the exchange and resale of timeshares, which have often harmed consumers.
The directive counters this problem and creates conditions for harmonising these services on the European market by adopting a package of fundamental rules to improve transparency and protect consumers by, inter alia, establishing a uniform model contract, the obligation to provide a contract in the language of the consumer, improving the consumer's opportunity to make a considered decision, and a cooling-off period in which the consumer may withdraw from the agreement without having to give reasons. Together with the amendments, the directive provides conditions for the development of these services and increases consumer confidence in them.
Thank you, Mr Manders, for your excellent report. The Union for Europe of the Nations Group supports this directive.
(DE) Madam President, ladies and gentlemen, we, too, should like to start by thanking the rapporteur, and also the shadow rapporteur and rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats on the Committee on Legal Affairs. This House has shown that, when a market comes apart at the seams - as was the case in the timeshare sector, of course - we are prepared to take action together. It should be reiterated that the timeshare market in its traditional form has been increasingly infiltrated by disreputable providers - of clubs and resorts, for example - who are scattered throughout Europe and who have indeed failed to inform consumers in a transparent manner about the possibilities and disadvantages of this kind of investment. The new regime will bring considerable advantages in this regard.
The extension of the withdrawal period from 10 to 14 days has been mentioned. I also think it right that we have exempted multi-annual hotel bookings, as this is a completely different situation for consumers from entering into a recurrent annual investment in a holiday club or resort.
Much has already been said about this, but I should also like to point out that the rule that consumers must be informed either in the language of their country of residence or in their mother tongue will also ultimately force a significant proportion of disreputable contract models out of the market and thus, in general, put the timeshare market back on a respectable basis, while also ensuring that consumers wishing to buy into holidays in such facilities can do so with complete confidence.
The revision clause not found in the last directive gives this House the opportunity of evaluating, after three years, whether the course we have suggested is really solving the problems or whether there are further problems on which we must further intervene.
I thank you, Commissioner Kuneva. I believe that this measure is a very positive one as far as the internal market is concerned.
(DE) Madam President, Commissioner, I think we have done a good piece of work here, and not only for the internal market, as Mr Schwab has just said, but also for citizens - and this is much more important to me, as we want to ensure that they find themselves in a Europe that is growing together, in a very positive sense, and I think that has indeed been happening here.
As coordinator, I am particularly obliged to our shadow rapporteur, Mr Hasse Ferreira, for the excellent work he has done together with the rapporteur and the other shadow rapporteurs.
The Socialist Group in the European Parliament would also have liked to see a greater extension of the scope - that goes without saying - but compromises sometimes cannot be helped. I think we have nevertheless found a very good solution. Facilitating the comparison of offers, the right of withdrawal and advertising will lead to better conditions for our citizens in future, so that they can be king in a market that used to be a real jungle.
This rank growth has meant that many people who maybe did not pay too much attention when it came to their holidays have ended up in a very difficult situation. We want to prevent this happening in future, and I do believe that this compromise will make this possible.
(SV) Madam President, we have unfortunately become well acquainted with this problem in my own country, Sweden. Tourists in a holiday mood are duped into buying shares in apartments with which they are not particularly satisfied when they arrive home, if they have anything at all to show for their purchase when they get there. The new directive on timeshare properties will entail much better protection if the same rules apply anywhere at all in the EU to the purchase of timeshare properties. Proper consumer protection is required if people are securely to be able to make use of the freedoms of the internal market. Consumers must be able to feel strong, secure and safe.
It is to be prohibited for vendors to demand down payments during the period for reflection which, moreover, is to be extended from 10 to 14 days. In that way, consumers will not have to worry about making down payments if they are not satisfied or if they wish to withdraw from the purchase during the period of reflection. The directive will probably deter frivolous companies that do not meet the requirements for above-board marketing and reasonable purchase agreements. I believe that many people at present hesitate to purchase such services in other Member States precisely because they cannot feel secure and rely on consumer protection.
Through harmonisation and the measures in the directive, consumers will be given stronger consumer protection. This may contribute to more people feeling able to make use of such services involving timeshare properties outside their own Member States, and this is something we all of course welcome. In other words, this is an excellent proposal obtaining broad support. Sun-loving northerners wish to thank both the Commission and the rapporteur and shadow rapporteurs.
Madam President, this timeshare law is long overdue. The Committee on the Internal Market and Consumer Protection first held a hearing on this in 2001, exposing all the problems in the market. We are, of course, very pleased that we have come to the point today where we are now delivering for consumers. We are extending the law to cover all timeshare-like products, especially the problematic discount holiday clubs. We are covering resale and exchange and giving consumers better protection and better rights. Critically, I believe consumers will have the same rights whether they are buying in Varna on the Black Sea or Valencia on the Costa Blanca.
With this law, consumers must be given the key information on the standard information sheet - including all fees and charges - and, if the company fails to provide it, the law extends the right of withdrawal to three months. Failure to inform the consumer of the right of withdrawal extends the right of withdrawal to one year. These really are good rights for consumers. They will turn our traders into responsible traders and we will have informed and protected consumers, which means we can drive out of the market the dodgy dealers and the scam merchants.
Today we have demonstrated that, when consumers complain, Parliament's Committee on Internal Market and Consumer Protection not only answers, but we act and we deliver. Commissioner, I would ask you to follow up, as you always do, on enforcement issues. We must now use the new cross-border enforcement network to tackle the continuing problems that consumers have and to make sure we reduce the number of complaints that turn up on timeshare in European consumer centres right across the 27 Member States.
(RO) Our aim is always to ensure that we introduce legislation which offers more benefits for consumers. This is why I would like to express my support for this new directive, which creates a simplified model framework for timeshare products. I believe that the proposals to grant consumers a cooling-off period of 14 days to withdraw from a contract and to ban demands for advance payments during this period are welcome. I hope that the changes made will contribute to a properly operating internal market through harmonising European legislation in this respect and therefore, increase the level of protection for consumers.
We need to make sure when it comes to signing the contract that consumers are fully informed and that all the necessary precontractual information about the costs involved and the services they are going to enjoy has been supplied to them. We need to encourage the development of timeshare and long-term holiday products. We therefore need to increase consumers' confidence in buying holiday packages abroad and encourage firms which sell abroad to make the most of the benefits offered by the single market.
I would also call on Commissioner Kuneva to intervene in credit agreements because following this financial mess we are now in, most banks have changed these credit agreements too as they continue to dupe consumers. I would like to congratulate the rapporteur for his efforts and I hope that we will achieve a market which benefits consumers.
(FR) Madam President, Mrs Kuneva, ladies and gentlemen, we shall be voting on the necessary revamping of a 14 year old directive affecting millions of people in Europe, both professionals in the tourist industry and consumers of timeshare holidays or holiday clubs.
This industry, worth more than EUR 2 billion a year and employing 200 000 people, is a major driver of the internal market within the framework of the Lisbon Strategy, particularly as forecasts indicate rapid growth for this kind of service. The economic rationale, while not insignificant, should not impede greater protection of the countless users of these services, who often have moderate holiday budgets and need protection and more legal clarity.
The harmonisation of conditions for withdrawal from a contract, as well as the prohibition of unfair commercial practices, such as advance payments during the cooling-off period, and the requirement to provide an accurate, clear and legible contract in the chosen language of the purchaser, therefore constitute significant progress in consumer protection and empowerment. This text will at last enable us to put a stop to unacceptable practices made possible by the inadequacies of the current directive, and will reinstate credibility in an industry crippled by a negative image. We therefore have reason to hope, on the one hand, for fresh positive dynamism among traders freed from unscrupulous competitors and, on the other, renewed confidence for reassured consumers.
I am therefore keen to congratulate the rapporteur, Mr Manders, and the shadow rapporteurs, in particular my friend, Joel Hasse Ferreira, on their successful work which will lead, at first reading, to an agreement which preserves the many advances sought by Parliament but rejected by the Council.
Madam President, for a number of years I have been concerned that current legislation on timeshares did not take into account the range of new products in this area coming on to the market. Therefore, I welcome the revisions being made in this proposal.
Extending the scope to cover holiday clubs and other similar products is a great step forward in protecting the consumer from what had previously been an easy target for the unscrupulous tout. This directive certainly shows that the EU is taking steps to stay ahead of the game.
I have to admit, however, that I am disappointed that Parliament had to give way on a provision calling for cooling-off periods of 21 days in order to reach agreement with the Council. However, this is not to say that the improvements made have had no effect on the current directive, and, in fact, it is to be welcomed that no upfront payments have to be made until the end of the cooling-off period. A great deal of effort has gone into reaching this compromise with the Council, and I hope to see the report adopted today with a large majority.
(CS) I welcome the revision of the fifteen year old timeshares directive. This will expand the definitions of long-term recreational products, allowing greater levels of consumer protection and ensuring the competitiveness of honest providers. The directive, in other words, prevents the emergence of new products that are aimed merely at circumventing the rules. Timeshare products are, by their very nature, services that are offered across national boundaries. I am therefore delighted that in Europe, this market will be fully harmonised and that the consumer will have the same rights in all states, for example the fourteen day period within which it will be possible to withdraw from a contract without having to make a down payment in advance, or the obligation incumbent upon the provider to draw up a contract in the language preferred by the consumer. This is good news for Czech consumers wanting to go on holiday. I also support the idea of introducing a European registration system such as travel agents have, which would be a source of information in the case of judicial disputes and could also include the setting up of a guarantee fund for consumers in the event of a company going bankrupt. I congratulate the Commissioner and also the rapporteurs.
Member of the Commission. - Madam President, we need to ensure that consumers all over the EU are adequately protected against aggressive selling tactics by rogue traders operating in the timeshare and holiday product markets.
The need for action at EU level is all the more crucial because of the cross-border nature of most timeshare contracts.
Furthermore, we need to ensure that consumers have enough confidence in the regulatory framework so that they do not refrain from purchasing timeshare abroad from legitimate traders. A healthy market in timeshare and similar holiday products will contribute to boosting growth and job creation in the European Union.
It is my firm belief that the compromise package that you will vote on today will make an important contribution to the achievement of these aims. The amendments put forward by the ALDE, PPE-DE and PSE Groups - with which the Council has agreed - are, in my view, fair and reasonable. The package is also in line with the Commission's original proposal.
In my opinion, this package constitutes the best option in the interest of both consumers and traders. A vote for this package is a vote for consumer confidence in holiday products, for clear consumer information, and for a competitive and responsible holiday industry.
I therefore look to the Members of this House to vote to support an agreement today on rules for timeshare and similar holiday products which will provide real added value for holidaymakers all over Europe.
rapporteur. - (NL) Madam President, if this directive meets with approval this afternoon, although we may be laying down a directive for only a small segment of the internal market, it will represent an enormous step for the European consumer. This directive is, after all, a precursor to the horizontal instrument for consumer protection.
As rapporteur, I proposed in the first instance that we lay down a number of aspects in a regulation. We eventually ended up with maximum harmonisation and, in my view, this maximum European harmonisation will provide considerable protection not only for consumers, but also for the bona fide companies involved in the trade in question. Tourism will receive an enormous boost, and the internal market can only function well if there is consumer confidence.
I am glad that, with this maximum harmonisation, all European consumers will be given the same rights. Indeed, I take the view that the European consumers, from whichever country they may hail, should have the same rights when they purchase goods, services or whatever else within the internal market. This will be guaranteed with this directive.
I hope that the Member States will regulate adherence and their monitoring procedures in the same way, so that consumer confidence can remain high. After all, an internal market, and this is why I believe in Europe, can only function well on the basis of trust on the part of industry, the government and the consumer.
If we manage to pull this off, then this is a precursor to my mind, and an important indicator that the horizontal instrument for consumer protection should be fully harmonised for all consumer purchases.
This then, in my opinion, is a huge step forward, for we have already optimised many areas of the internal market, but not yet consumer confidence. I think that this directive is an important step in that direction. I should like to thank everyone who has made a positive contribution.
The debate is closed.
The vote will take place at noon today.
Written statements (Rule 142)
Timeshare is a form of holiday product. Many consumers decide to buy such services while they are captivated by the charms of the place they are holidaying in, which unfortunately is used by unscrupulous traders who fail to give them the full information about the services being offered.
The changes the directive introduces will increase the scope of consumer protection against these practices. In particular, consumers will be given a 14 day cooling-off period during which they can withdraw from the agreement without any consequences, which will help them to think over their decision. The information that traders will have to provide to potential service buyers will also be expanded. The consumer will have the right to full information, regardless of the Member State in which they are buying the services and, more importantly, this information will have to be in writing and in the consumer's mother tongue or language of their country of origin. If consumers are not informed of their right to a 14 day cooling off period, the cooling-off period will be extended to one year and 14 days.
These solutions are all very beneficial for the consumer, particularly at a time when foreign travel has become so widespread and, as a result, consumers are increasingly exposed to the unfair practices of some operators.
The European Parliament has always been very concerned about consumer rights in the area of tourism and, consequently, in its resolutions on new perspectives and new calls for long-term sustainable tourism in Europe, it has accepted the need to revise Directive 94/47/EC.
Irresponsible agencies find it easy to circumvent this directive and therefore, in the interests of achieving an optimal level of consumer protection in this area, the IMCO Committee has been pressing for the adoption of harmonised rules across a number of key areas. These will help consumers to make the right decisions, regardless of which country they come from or where they go on holiday.
Timeshare comprises the time-limited use of properties or other assets under contracts covering a period of more than one year, through which the consumer acquires, on payment of a fee, the right to use one or more accommodation facilities on more than one occasion. Contracts will have to contain checklists designed to attract the attention of consumers and to make it easy for them to understand their right to withdraw from the contract.
I welcome the code of ethics for entrepreneurs in this area, the quality mark, the trans-boundary campaigns and the use of standardised forms. One important aspect is that advertisements should inform consumers and not mislead them. The directive sets out a legal framework for long-term holiday products. Consumers will have time to consider their decisions in an environment where no one can put them under pressure. I believe that this directive can resolve the serious problems which consumers have encountered with long-term holiday products.
Mr President, I am delighted to express my approval of this report and to thank the rapporteur, Mr Manders, and my colleague, Mr Harbour, for their excellent work, as also the shadow rapporteurs. This has been an excellent piece of teamwork. This package of measures is the result of significant efforts made by both the Commission and also Parliament and the Council.
The Spanish delegation always argues for understanding, clarity and legal certainty which, together with full harmonisation, guarantee optimum consumer protection.
We wanted clear rules and better market regulation for two reasons: firstly, for businesspeople, so that they can carry out their activities with a high level of quality and security, and, secondly, for consumers, so that they can feel confident when accessing this market, so that they have the necessary information before signing any contracts as well as the necessary safeguards protecting their rights.
Good regulation stimulates market activity and benefits both consumers and businesspeople. That is what we wanted and what we have managed to achieve with this agreement.
(The sitting was suspended at 10.55 a.m. for the award of the LUX Prize and resumed at 11.30 a.m.)